2015 UT App 121



               THE UTAH COURT OF APPEALS

    STATE OF UTAH, IN THE INTEREST OF T.W., A PERSON UNDER
                    EIGHTEEN YEARS OF AGE.


                             K.W.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Decision
                       No. 20150063-CA
                       Filed May 14, 2015

       Fourth District Juvenile Court, Provo Department
            The Honorable Brent H. Bartholomew
                          No. 1080697

       Erik G. Jacobson and Margaret P. Lindsay, Attorneys
                          for Appellant
          Sean D. Reyes and John M. Peterson, Attorneys
                          for Appellee
                Martha Pierce, Guardian ad Litem

   Before JUDGES J. FREDERIC VOROS JR., STEPHEN L. ROTH, and
                        JOHN A. PEARCE.

PER CURIAM:

¶1      K.W. (Mother) appeals the termination of her parental
rights. She asserts that there was insufficient evidence to support
the grounds for terminating her parental rights. Mother also
alleges that the Division of Child and Family Services (DCFS)
did not make reasonable efforts to reunify Mother with T.W.
                            In re T.W.


¶2      ‚*I+n order to overturn the juvenile court’s decision *to
terminate a person’s parental rights,+ ‘the result must be against
the clear weight of the evidence or leave the appellate court with
a firm and definite conviction that a mistake has been made.’‛ In
re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation omitted). We
‚review the juvenile court’s factual findings based upon the
clearly erroneous standard.‛ In re E.R., 2001 UT App 66, ¶ 11, 21
P.3d 680. A finding of fact is clearly erroneous only when, in
light of the evidence supporting the finding, it is against the
clear weight of the evidence. See id. Further, we give the juvenile
court a ‚‘wide latitude of discretion as to the judgments arrived
at’ based upon not only the court’s opportunity to judge
credibility firsthand, but also based on the juvenile court judges’
‘special training, experience and interest in this field.’‛ Id.
(citations omitted). Finally, ‚*w+hen a foundation for the court’s
decision exists in the evidence, an appellate court may not
engage in a reweighing of the evidence.‛ In re B.R., 2007 UT 82,
¶ 12.

¶3     Mother initially argues that DCFS did not make
reasonable efforts to reunify her with T.W. The juvenile court
‚has broad discretion in determining whether DCFS has made
reasonable efforts at reunification.‛ In re A.C., 2004 UT App 255,
¶ 12, 97 P.3d 706. The reason for this discretion is that ‚*t+he
factual situations that give rise to the termination of parental
rights vary greatly; thus, the number, quality, and array of
services that should be provided for reunification also vary
greatly.‛ Id. ¶ 11. The record demonstrates that Mother was
offered extensive services, some of which she took advantage of
and some of which she did not. Further, due to Mother’s delay in
accessing some of the services she did not progress to the point
that she could access other available services, such as family
counseling. Mother also argues that it was unfair that T.W.’s
foster parents were offered some services that she was not. The
services offered to the foster parents to assist them in caring for
T.W. are immaterial to the determination of whether Mother



20150063-CA                     2               2015 UT App 121
                            In re T.W.


received reasonable services. Under the circumstances we cannot
say that the juvenile court abused its discretion in determining
that the services offered to Mother by DCFS were reasonable.

¶4      Mother next asserts that there was insufficient evidence to
support the determination that Mother was an unfit parent. The
evidence in the record supports the juvenile court’s
determination.1 When T.W. was removed from Mother’s care the
evidence demonstrated that he was not receiving the care he
needed. Specifically, T.W. was barely verbal and he was
emotionally and developmentally delayed. He also had
untreated ear and sinus infections. Soon thereafter, T.W. was
diagnosed with austism. Over the course of the next year while
in the care of his foster parents, T.W. progressed significantly in
his development. Meanwhile, Mother failed to complete certain
aspects of her service plan that were important to develop her
ability to parent T.W. given his special needs. Accordingly, even
though Mother had made significant progress in her plan, she
had not yet progressed to the point that she could have
unsupervised visits with T.W., despite the fact that Mother had
received reunification services for the maximum time allowed by
law. See Utah Code Ann. § 78A-6-312(13)(a) (LexisNexis Supp.
2015) (limiting reunification period to twelve months plus
extensions allowed by the statute). Further, testimony indicated
that Mother had not yet learned to implement some of the
information she was learning, nor was she ready to provide T.W.


1. The court also determined that other grounds supported the
termination of Mother’s parental rights. Mother alleges that
there was insufficient evidence to support those grounds.
However, because the evidence supports the juvenile court’s
determination that Mother was unfit, we do not review these
other grounds. See In re F.C., 2003 UT App 397, ¶ 6, 81 P.3d 790
(noting that any single ground is sufficient to terminate parental
rights).




20150063-CA                     3               2015 UT App 121
                          In re T.W.


with the stability he needed in his life. Thus, evidence in the
record supports the juvenile court’s determination that Mother
was unfit. See In re B.R., 2007 UT 82, ¶ 12. Because evidence
supports the juvenile court’s determination, this court may not
engage in reweighing the evidence, even though the case may
present a close call.

¶5    Finally, Mother does not allege that the juvenile court
erred in determining that it was in T.W.’s best interest to
terminate Mother’s parental rights. Accordingly, we do not
address that issue.

¶6    Affirmed.




20150063-CA                   4              2015 UT App 121